Citation Nr: 1118424	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-17 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable rating for bilateral plantar fasciitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978, and from December 1980 to October 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran requested a Board hearing, but canceled his request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The January 2005 rating decision granted service connection or bilateral plantar fasciitis and assigned a noncompensable rating.  The Veteran appealed the initially assigned rating.  In the informal hearing presentation, the Veteran's representative indicated that although the Veteran was scheduled for a VA examination in 2004, he unfortunately could not attend through no fault of his own.  The representative requested that the Veteran be afforded a new examination to assess the level of severity of the bilateral plantar fasciitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Accordingly, the Veteran should be scheduled for a VA examination.  He should be notified of that examination and provided the substance of 38 C.F.R. § 3.655.

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran was provided VCAA notice in March 2004 which referred to the issue of service connection for a right foot disorder.  As noted, service connection has been granted for a bilateral foot disability, plantar fasciitis.  As such, an updated VCAA letter pertaining to a higher rating for bilateral plantar fasciitis should be sent to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent an updated VCAA letter pertaining to a higher rating for bilateral plantar fasciitis 

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected bilateral plantar fasciitis.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination.  The examiner should assess whether the Veteran overall has mild, moderate, moderately severe, or severe symptoms, which should be discussed in the report.  

The examiner should also discuss whether the Veteran has symptoms which require orthotics, whether the weight-bearing line is over or medial to the great toe, if there is inward bowing of the atendo Achilles, if there is pain on manipulation and use of the feet, if the Veteran has marked deformity (pronation, abduction, etc.), if the feet indicate swelling on use, if characteristic callosities are present, if the feet exhibit extreme tenderness of plantar surfaces, if there is marked inward displacement, and if there is severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.  Any other symptoms present should also be identified.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

